Case 1:20-cv-01492-STV Document 51 Filed 04/28/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


FUEL AUTOMATION STATION, LLC,

             Plaintiff,                           Case No.: 1:20-cv-01492-KLM
v.

FRAC SHACK, INC,

             Defendant.
                                          /

                    MOTION TO RESTRICT PLAINTIFF’S MOTION
                      FOR PARTIAL SUMMARY JUDGMENT

      On July 13, 2019, Plaintiff Fuel Automation Station, LLC and Defendant Frac

Shack, Inc entered into a confidential, written settlement agreement (“the Agreement”),

in which the parties reached a complete settlement of two patent infringement lawsuits

that had been pending in the United States District Courts for the District of Colorado

and the Southern District of Texas. This matter involves an action for declarator

judgment and breach of that Agreement. Plaintiff seeks to have the Agreement, and

references to it in its Motion for Partial Summary Judgment, restricted from public

access.

      According to D.C.COLO.LCivR 7.2,
       A motion to restrict public access shall be open to public inspection and
       shall:
              (1) identify the document or the proceeding for which restriction is
              sought;
              (2) address the interest to be protected and why such interest
              outweighs the presumption of public access (stipulations between
              the parties or stipulated protective orders with regard to discovery,
              alone, are insufficient to justify restriction);
              (3) identify a clearly defined and serious injury that would result if
              access is not restricted;


                                              1
Case 1:20-cv-01492-STV Document 51 Filed 04/28/21 USDC Colorado Page 2 of 3




              (4) explain why no alternative to restriction is practicable or why
              only restriction will adequately protect the interest in question (e.g.,
              redaction, summarization, restricted access to exhibits or portions
              of exhibits); and
              (5) identify the level of restriction sought.

       The parties have an interest in preserving the confidentiality of their settlement

agreement. See, e.g., Early v. Aurora Corp. Plaza, LLC, No. 16-cv-4174-DDC-KGG,

2017 U.S. Dist. LEXIS 127375, at *2 (D. Kan. Aug. 10, 2017) (recognizing that “the

interest in preserving the result of confidential settlement negotiations outweighs the

public interest in accessing the settlement agreement”). Moreover, allowing a

confidential settlement agreement to become public would chill future settlement efforts.

And allowing the public to see the Agreement would be further prejudicial to both parties

from a business standpoint, as it could allow the parties’ competitors and customers to

gain access to sensitive and confidential competitor information.

       Regarding alternatives to restriction, Plaintiff has filed a redacted version of the

Motion and Separate Statement of Facts for public access. But Plaintiff seeks to have

Exhibit 1 of the Motion and the unredacted version of the Motion and Separate

Statement of Facts restricted to Level 1 restriction.


                                           Respectfully Submitted,

Dated: April 28, 2021                      /s/ Steven Susser
                                           Steven Susser
                                           Alex Szypa
                                           CARLSON, GASKEY & OLDS, PC
                                           400 W. Maple Rd., Suite 350
                                           Birmingham, MI 48009
                                           Telephone: (248) 988-8360
                                           Facsimile: (248) 988-8363
                                           ssusser@cgolaw.com
                                           aszypa@cgolaw.com



                                              2
Case 1:20-cv-01492-STV Document 51 Filed 04/28/21 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I electronically filed Motion to Restrict
Plaintiff’s Motion for Partial Summary Judgment with the Clerk of Court using the
CM/ECF system which will send notification of such filing to all counsel of record.


Dated: April 28, 2021                       /s/ Steven Susser
                                            Steven Susser
                                            Alex Szypa
                                            CARLSON, GASKEY & OLDS, PC
                                            400 W. Maple Rd., Suite 350
                                            Birmingham, MI 48009
                                            Telephone: (248) 988-8360
                                            Facsimile: (248) 988-8363
                                            ssusser@cgolaw.com
                                            aszypa@cgolaw.com




                                               3
